PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Patent No. 10,635,966
Issue Date: 2020 Apr 28
Application No. 15/414,514
Filing or 371(c) Date: 24 Jan 2017
Attorney Docket No. 16113-4815003 
:
:
:
:	DECISION ON PETITION
:
:
:

This is a response to patentee’s “APPLICATION FOR PATENT TERM ADJUSTMENT UNDER 37 C.F.R. § 1.705(b)” filed June 29, 2020, requesting that the Office correct the patent term adjustment (PTA) from 669 days to 731 days.  

The petition is GRANTED.

RELEVANT PROCEDURAL HISTORY

On April 28, 2020, the Office determined that patentee was entitled to 669 days of PTA. 

On Monday, June 29, 2020, patentee timely filed the instant request for reconsideration of the patent term adjustment under 37 CFR 1.705(b), seeking an adjustment of the determination to 731 days.  

DECISION

Upon review, the Office finds that patentee is entitled to 731 days of PTA.

Patentee and the Office are not in disagreement regarding the amount of “A” delay under 35 U.S.C. 154(b)(1)(A); the amount of “B” delay under 35 U.S.C. 154(b)(1)(B); the amount of “C” delay under 35 U.S.C. 154(b)(1)(C); or the amount of overlap under 35 U.S.C. 154(b)(2)(A).

Patentee and the Office are in disagreement regarding the period of reduction under 37 CFR 1.704(c)(10) for an amendment or other paper filed after the mailing of a notice of allowance.

 “A” Delay
 
The Office has determined that the period of “A” delay is 642 days.

The Office finds that “A” delay includes the following period(s):
A period of 642 days under 37 CFR 1.703(a)(1), beginning March 25, 2018, the day after the date that is fourteen months after the date the application was filed, and ending December 26, 2019, the date a notice of allowance under 35 U.S.C. 151 was mailed;
 
“B” Delay 

The Office find that “B” delay includes the following period:
  
The amount of “B” delay is calculated by determining the length of the time between application and patent issuance, then subtracting any continued examination time (and other time identified in (i), (ii), and (iii) of 35 U.S.C. 154(b)(1)(B)) and determining the extent to which the result exceeds three years. Novartis, 740 F.3d at 601.  

The length of time between application filing and issuance is 1191 days, which is the number of days beginning January 24, 2017, the date the application was filed, and ending April 28, 2020, the date of patent issuance.

The time consumed by continued examination is 0 days. No request for continued examination was filed.
 
The number of days beginning on the filing date (January 24, 2017) and ending on the date three years after the filing date (January 24, 2020) is 1096 days.

The result of subtracting the time consumed by continued examination (0 days) from the length of time between the application filing date and issuance (1191 days) is 1191 days, which exceeds three years (1096 days) by 95 days.  Therefore, the period of “B” delay is 95 days. The “B” delay period runs from January 25, 2020, the day after the date three years after the date the application was filed until April 28, 2020, the date the application issued as a patent.  

“C” Delay

Patentee and the Office are in agreement regarding the amount of “C” delay under 35 U.S.C. 154(b)(1)(C) (0 days). 

Overlap
 
Patentee and the Office agree that the total number of overlapping days of Office delay is 0 days.  

Reduction under 35 U.S.C. § 154(b)(2)(C)(iii) & 37 CFR 1.704 [Applicant Delay]  

The Office has determined that, under 37 CFR 1.704, the amount of PTA should be reduced by 2 days.  

The Office has determined that patentee failed to engage in reasonable efforts to conclude processing or examination of its application during the following period(s):
 
A 6 day period pursuant to 37 CFR 1.704(c)(10) beginning February 21, 2020, the date an amendment under 37 CFR 1.312 or other paper after the mailing of a notice of allowance (a request to change or update the applicant under 37 CFR 1.46) was filed and ending February 26, 2020, the date the Office mailed a response to the amendment under 37 CFR 1.312 or other paper filed after the mailing of a notice of allowance (a corrected filing receipt).
This period was previously calculated as 68 days, from the date of filing of the paper filed February 21, 2020 until April 28, 2020, the date of patent issuance. However, the showing of record is that the paper mailed February 26, 2020 was mailed in response to the Rule 1.46 request. Therefore, the period of applicant delay is 6 days rather than 68 days. The 68 day period is removed and replaced with a 6 day period of delay.

Total applicant delay is 6 days.

OVERALL PTA CALCULATION


Formula: 

“A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X days of PTA

USPTO’s Calculation:				

642 + 95 + 0 – 0 – 6 = 731 days

Patentee’s Calculation:

642 + 95 + 0 – 0 – 6 = 731 days
CONCLUSION

The Office affirms that patentee is entitled to seven hundred thirty-one (731) days of PTA.  Using the formula “A” delay + “B” delay + “C” delay - Overlap - Applicant delay = X, the amount of PTA is calculated as follows: 642 + 95 + 0 – 0 – 6 = 731 days.  

The fee set forth at 37 CFR 1.18(e) has been received. 

The application is being forwarded to the Certificates of Correction Branch for issuance of a certificate of correction. The Office will issue a certificate of correction indicating that the term of the above-identified patent is extended or adjusted by seven hundred thirty-one (731) days.





/DOUGLAS I WOOD/Attorney Advisor, OPET                                                                                                                                                                                                        
Enclosure:  	Copy of DRAFT Certificate of Correction
Adjusted PTA Determination